

FIRST AMENDMENT AND CONSENT


THIS FIRST AMENDMENT AND CONSENT (this “Amendment”), dated as of February 28,
2019, is by and among KFORCE INC., a Florida corporation (the “Borrower”), the
Subsidiary Guarantors party hereto (the “Guarantors”), the Lenders (as defined
below) party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).
W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of May 25, 2017 as modified by
that certain Consent, dated as of July 19, 2017 and as further modified by that
certain Consent, dated as of September 8, 2017 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Borrower informed the Administrative Agent that it intends to sell
or cause to be sold all or substantially all of the assets or Equity Interests
of Kforce Government Holdings Inc. and Kforce Government Solutions, Inc. and/or
TraumaFX Solutions, Inc. (together, the “First Amendment Asset Sales”) within
one year of the First Amendment Effective Date (as defined below);


WHEREAS, the Borrower informed the Administrative Agent that it intends to make
a one-time payment to fund a supplemental executive retirement plan (the “SERP
Payment” and the “SERP,” respectively) in an amount up to $15,000,000;


WHEREAS, the Credit Parties have requested that the Required Lenders (i) amend
certain provisions of the Credit Agreement to permit, among other things, the
First Amendment Asset Sales and (ii) consent to the SERP Payment; and


WHEREAS, the Required Lenders are willing to (i) to make such amendments to the
Credit Agreement and (ii) consent to the SERP Payment, each in accordance with
and subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1 New Definitions. The following definitions are hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





--------------------------------------------------------------------------------



“First Amendment Asset Sales” means the sale by Borrower of all or substantially
all of the assets or Equity Interests of (i) Kforce Government Holdings Inc. and
Kforce Government Solutions, Inc. and/or (ii) TraumaFX Solutions, Inc. on or
before February 28, 2020.


“First Amendment Effective Date” means February 28, 2019.


“Replacement Rate” has the meaning assigned thereto in Section 5.8(c).
1.2 Amendment to Definition of Capital Expenditures. The definition of “Capital
Expenditures” set forth in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“Capital Expenditures” means, with respect to Borrower and its Subsidiaries on a
Consolidated basis, for any period, (a) the additions to property, plant and
equipment and other capital expenditures that are (or would be) set forth as
capital expenditures in a consolidated statement of cash flows of such Person
for such period prepared in accordance with GAAP and (b) additions for
implementation costs of a hosting arrangement that is a service contract after
giving effect to Accounting Standards Update No. 2018-15.
1.3 Amendment to Definition of Capital Lease. The definition of “Capital Lease”
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“Capital Lease” means any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, for which the lessee’s
obligations are or would be required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP as in effect on the
Closing Date (assuming for such purposes that the leases were in existence on
the Closing Date), without regard to any classification or reclassification as
financing or operating leases upon the Person’s adoption of leasing standard ASC
842.
1.4 Amendment to Definition of Consolidated EBITDA. The definition of
“Consolidated EBITDA” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:



2



--------------------------------------------------------------------------------



“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for Borrower and its Subsidiaries
in accordance with GAAP: (a) Consolidated Net Income for such period plus (b)
the sum of the following, without duplication, to the extent deducted in
determining Consolidated Net Income for such period: (i) the provision for
federal, state, local and foreign taxes, (ii) Consolidated Interest Expense,
(iii) amortization and depreciation expenses, (iv) amortization associated with
implementation costs of a hosting arrangement that is a service contract after
giving effect to Accounting Standards Update No. 2018-15, (v) share based
compensation expense to the extent not settled in cash, (vi) losses from
discontinued operations, (vii) severance amounts paid or accrued (to the extent
not added back in a prior period) and charges incurred during such period in
connection with the redemption or repurchase of options or shares of former
employees of Borrower and its Subsidiaries in an aggregate amount not to exceed
$4,000,000 during any four (4) consecutive fiscal quarter period, (viii)
Transaction Costs; provided that the aggregate amount of Transaction Costs
related to Permitted Acquisitions or any proposed acquisition that does not
close added back under this clause (viii) shall not exceed $5,000,000 (unless
otherwise agreed to by the Administrative Agent in its reasonable discretion)
for similar acquisitions during any four (4) consecutive fiscal quarter period,
(ix) any losses on sales of or impairment of property, plants, equipment and
intangible assets, (x) other expenses reducing Consolidated Net Income that do
not represent a cash item in such period or future periods, (xi) other
reasonable non-recurring or unusual cash expenses incurred during such period
not to exceed $3,000,000 during any four (4) consecutive fiscal quarter period
and (xii) any extraordinary charges, less (c) the sum of the following, without
duplication, to the extent included in determining Consolidated Net Income for
such period: (i) interest income, (ii) any extraordinary gains (including income
or gains from discontinued operations), (iii) non-cash gains or non-cash items
increasing Consolidated Net Income, and (iv) any gains on sales of property,
plant and equipment. For purposes of this Agreement, Consolidated EBITDA shall
be adjusted on a Pro Forma Basis.
1.5 Amendment to Definition of LIBOR. The definition of “LIBOR” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.8(c),


(1) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate as set by the ICE
Benchmark Administration (“ICE”) (or the successor thereto if ICE is no longer
making such rate available) for deposits in Dollars for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two (2)
London Banking Days prior to the first day of the applicable Interest Period.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and



3



--------------------------------------------------------------------------------



(2) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate as set by the ICE (or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) which appears on the Reuters Screen
LIBOR01 Page (or any applicable successor page) at approximately 11:00 a.m.
(London time) on such date of determination, or, if such date is not a Business
Day, then the immediately preceding Business Day. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) on such date of determination for a period equal to one month commencing
on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (i) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (ii)
unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.8(c), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.


1.6 Amendment to Section 1.3. Section 1.3(c) of the Credit Agreement is hereby
deleted.


1.7 Addition of Section 1.13. A new Section 1.13 of the Credit Agreement is
hereby added to read as follows:


SECTION 1.13  Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” (other than Administrative Agent’s calculation of LIBOR).
1.8 Amendment to Section 5.8. Section 5.8 of the Credit Agreement is hereby
amended and restated in its entirety as follows:





4



--------------------------------------------------------------------------------



(a) Circumstances Affecting LIBOR Rate Availability. Unless and until a
Replacement Rate is implemented in accordance with clause (c) below, in
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that Dollar deposits are not being offered to banks in
the London interbank Eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining the LIBOR Rate
for such Interest Period with respect to a proposed LIBOR Rate Loan or (iii) the
Required Lenders shall determine (which determination shall be conclusive and
binding absent manifest error) that the LIBOR Rate does not adequately and
fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period, then the Administrative Agent shall promptly give
notice thereof to Borrower. Thereafter, until the Administrative Agent notifies
Borrower that such circumstances no longer exist, the obligation of the Lenders
to make LIBOR Rate Loans and the right of Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan shall be suspended, and Borrower shall
either (A) repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such LIBOR Rate Loan together with accrued interest
thereon (subject to Section 5.1(d)), on the last day of the then current
Interest Period applicable to such LIBOR Rate Loan; or (B) convert the then
outstanding principal amount of each such LIBOR Rate Loan to a Base Rate Loan as
of the last day of such Interest Period.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to Borrower and the other Lenders. Thereafter, until the Administrative Agent
notifies Borrower that such circumstances no longer exist, (i) the obligations
of the Lenders to make LIBOR Rate Loans, and the right of Borrower to convert
any Loan to a LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter Borrower may select only Base Rate Loans and (ii) if
any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
Loan shall immediately be converted to a Base Rate Loan for the remainder of
such Interest Period.



5



--------------------------------------------------------------------------------



(c) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.8(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.8(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations and similar borrowers in other transactions
in which it is serving as administrative agent and otherwise consistent with
market practice generally), establish a replacement interest rate (the
“Replacement Rate”), in which case, the Replacement Rate shall, subject to the
next two sentences, replace such applicable interest rate for all purposes under
the Loan Documents unless and until (A) an event described in Section 5.8(a)(i),
(a)(ii), (c)(i), (c)(ii) or (c)(iii) occurs with respect to the Replacement Rate
or (B) the Required Lenders (directly, or through the Administrative Agent)
notify Borrower that the Replacement Rate does not adequately and fairly reflect
the cost to the Lenders of funding the Loans bearing interest at the Replacement
Rate. In connection with the establishment and application of the Replacement
Rate, this Agreement and the other Loan Documents shall be amended solely with
the consent of the Administrative Agent, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.8(c). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 12.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (c), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).
1.9 Amendment to Section 7.23. Section 7.23 of the Credit Agreement is hereby
amended by adding the following sentence to the end of the paragraph as follows:
As of the First Amendment Effective Date, all of the information included in the
Beneficial Ownership Certification is true and correct.
1.10 Amendment to Section 8.3. Section 8.3 of the Credit Agreement is hereby
amended by adding a new subsection (g) at the end of such section to read as
follows, and by making the necessary grammatical changes thereto as necessary to
incorporate such change:



6



--------------------------------------------------------------------------------



(g) any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
1.11 Amendment to Section 8.18. Section 8.18 of the Credit Agreement is hereby
amended and restated in its entirety as follows:


Anti-Corruption; Beneficial Ownership Certification. (i) Maintain in effect
policies and procedures designed to ensure compliance by Borrower, its
Subsidiaries, and their respective directors, officers, employees, and agents
with Anti-Corruption Laws and applicable Sanctions applicable to the conduct of
the business of Borrower and its Subsidiaries, (ii) notify the Administrative
Agent and each Lender that previously received a Beneficial Ownership
Certification of any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified therein and (iii) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or such
Lender, as the case may be, any information or documentation requested by it for
purposes of complying with the Beneficial Ownership Regulation.


1.12 Amendment to Section 9.3(s). Section 9.3(s) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(s) Investments of any Credit Party or any Subsidiary thereof not otherwise
permitted pursuant to this Section in an aggregate principal amount not to
exceed $25,000,000 at any time outstanding.
1.13 Amendment to Section 9.5. Section 9.5 of the Credit Agreement is hereby
amended by adding a new subsection (l) at the end of such section to read as
follows, and by making the necessary grammatical changes thereto as necessary to
incorporate such change:


(l) the First Amendment Asset Sales.
1.14 Addition of Section 9.18. A new Section 9.18 of the Credit Agreement is
hereby added to read as follows:
SECTION 9.18  Recent Changes in Delaware Law. Notwithstanding anything herein or
any other Loan Document to the contrary, no Credit Party that is a limited
liability company may divide itself into two or more limited liability companies
or series thereof (pursuant to a “plan of division” as contemplated under the
Delaware Limited Liability Company Act or otherwise) without the prior written
consent of the Administrative Agent, except that any Credit Party that is a
limited liability company may divide itself into two or more limited liability
companies or series thereof (pursuant to a “plan of division” as contemplated
under the Delaware Limited Liability Company Act or otherwise) without the prior
written consent of the Administrative Agent so long as all such limited
liability companies or series thereof are Borrowers (if the entity divided is a
Borrower) or Guarantors (if the entity divided is a Guarantor) and such new
Borrowers or new Guarantors, as applicable, comply with the obligations set
forth in Section 8.17 and the other applicable further assurances obligations
set forth in the Loan Documents.



7



--------------------------------------------------------------------------------



1.15 Amendment to Section 12.2. The proviso in Section 12.2 of the Credit
Agreement is hereby amended by adding a new clause (vii) to read as follows, and
by making the necessary grammatical changes thereto as necessary to incorporate
such change:


(vii) the Administrative Agent may, without the consent of any Lender, enter
into amendments or modifications to this Agreement or any of the other Loan
Documents or enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 5.8(c) in accordance with the terms of
Section 5.8(c).


ARTICLE II
CONSENT
2.1 Consent. Notwithstanding any provision of the Credit Agreement or any other
Loan Document, the Required Lenders hereby consent to (i) the Borrower making
the SERP Payment in an aggregate amount not to exceed $15,000,000, (ii) the
Borrower making additional payments in various amounts to the SERP on
substantially similar terms to the initial SERP Payment (which additional
payments as permitted under Section 9.7 of the Credit Agreement and the SERP
Payment will not be deemed “Investments” under the Credit Agreement), (iii) the
investment of assets held pursuant to the SERP by or on behalf of the Credit
Parties without regard to limitations imposed by Section 9.3 of the Credit
Agreement, and (iv) distributions under the SERP to plan beneficiaries; provided
in each case that on a Pro Forma Basis after giving effect to such action the
Borrower will be in pro forma compliance with the financial covenants set forth
in Section 9.14 of the Credit Agreement. The provisions of this section shall be
deemed to be incorporated by reference into the Credit Agreement.
 
2.2 Effectiveness of Consent. This consent shall be effective only to the extent
specifically set forth herein and shall not (a) be construed as a consent to any
other action or a waiver of any provision, breach, Default or Event of Default
other than as specifically consented to or waived herein nor as a consent to any
other action or a waiver of any provision, breach, Default or Event of Default
of which the Lenders have not been informed by the Credit Parties or any of
them, (b) affect the right of the Lenders to demand compliance by the Credit
Parties with all terms and conditions of the Loan Documents, except as
specifically modified or waived by this Amendment, (c) be deemed a consent to or
waiver of any future transaction or future action on the part of the Credit
Parties requiring the Lenders’ or the Required Lenders’ consent or approval
under the Loan Documents, or (d) except as consented to or waived hereby, be
deemed or construed to be a waiver or release of, or a limitation upon, the
Agent’s or the Lenders’ exercise of any rights or remedies under the Credit
Agreement or any other Loan Document, whether arising as a consequence of any
Default or Event of Default which may now exist or otherwise, all such rights
and remedies hereby being expressly reserved.





8



--------------------------------------------------------------------------------



ARTICLE III
CONDITION TO EFFECTIVENESS


3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “First Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.


(b) Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding reasonable fees
and expenses previously incurred and all reasonable fees and expenses incurred
in connection with this Amendment.


(c) Beneficial Ownership Certification. The Administrative Agent and each other
Lender requesting the same shall have received from any Credit Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
a Beneficial Ownership Certification in relation to such Credit Party.


(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




ARTICLE IV
MISCELLANEOUS


4.1 Amended Terms. On and after the First Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


4.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:


(a) It has taken all necessary corporate and other organizational action
required of it to authorize the execution, delivery and performance of this
Amendment.


(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).



9



--------------------------------------------------------------------------------



(c) No consent, approval, authorization, or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment where the failure to obtain such required consent,
approval, authorization, order, filing, registration or qualification could
reasonably be expected to have a Material Adverse Effect.


(d) The representations and warranties set forth in Article VII of the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects, except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects, on and as
of the date hereof (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date).


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


4.3 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


4.4 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is reasonably necessary to
carry out the intent of this Amendment.


4.5 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto relating to the subject matter hereof and
thereof and supersede all previous documents, agreements and understandings,
oral or written, relating to the subject matter hereof and thereof. 


4.6 Counterparts; Telecopy. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which when so
executed and delivered will constitute an original, but all of which when taken
together will constitute a single contract. Delivery of an executed counterpart
to this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.


4.7 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act, under the Credit Agreement on or
prior to the date hereof.


4.8 GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW 5-1401 AND
5-1402.



10



--------------------------------------------------------------------------------



4.9 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


4.10 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 12.5 and 12.6 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






11



--------------------------------------------------------------------------------

KFORCE INC.
FIRST AMENDMENT AND CONSENT
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.




BORROWER:     
KFORCE INC., as Borrower
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President, Finance and Accounting


GUARANTORS:
KFORCE GOVERNMENT SOLUTIONS, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Vice President
KGS TRAINING TECHNOLOGIES, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman
Name: Jeffrey B. Hackman 
Title: Senior Vice President
TRAUMAFX SOLUTIONS INC., as Subsidiary Guarantor
By:  /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President
KFAH, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Vice President
KFAH II, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Vice President










--------------------------------------------------------------------------------



KFORCE.COM, INC., as Subsidiary Guarantor
By:  /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: President


KFORCE FLEXIBLE SOLUTIONS, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President
KFORCE GOVERNMENT HOLDINGS INC., as Subsidiary Guarantor
By:  /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President
KFORCE STAFFING SOLUTIONS OF CALIFORNIA, LLC, as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Vice President
KFORCE GLOBAL SOLUTIONS, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President
ROMAC INTERNATIONAL, INC., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: President
KFORCE SERVICES CORP., as Subsidiary Guarantor
By: /s/ Jeffrey B. Hackman 
Name: Jeffrey B. Hackman 
Title: Senior Vice President


2



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT: 
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent,
Issuing Lender, Swingline Lender and as a Lender


By: /s/ Lynn E. Culbreath 
Name: Lynn E. Culbreath
Title: Senior Vice President






LENDERS:     
U.S. Bank National Corporation, in its capacity as a Lender
By: /s/ Kenneth R. Fieler 
Name: Kenneth R. Fieler
Title: Vice President


REGIONS BANK, in its capacity as a Lender
By: /s/ Stowe Query 
Name: Stowe Query
Title: Vice President


BMO Harris Bank, N.A., in its capacity as a Lender
By: /s/ Betsy Phillips 
Name: Betsy Phillips
Title: Director


Fifth Third Bank, in its capacity as a Lender
By: /s/ David A. Austin 
Name: David A. Austin
Title: Senior Vice President


MUFG Bank Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.), in its capacity
as a Lender
By: /s/ Liwei Liu 
Name: Liwei Liu
Title: Vice President







3



--------------------------------------------------------------------------------





Bank of America, N.A., in its capacity as a Lender
By: /s/ Carmen Cardozo 
Name: Carmen Cardozo
Title: Senior Vice President


Branch Banking and Trust Company,
in its capacity as a Lender


By: /s/ Scott Fricke 
Name: Scott Fricke
Title: Senior Vice President


IBERIABANK, a Louisiana state-chartered bank, 
in its capacity as a Lender


By: /s/ Michael J. Roth 
Name: Michael J. Roth
Title: Executive Vice President

